United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2254
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Angela Kaye Olson

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Northern District of Iowa - Central
                                  ____________

                            Submitted: October 8, 2021
                             Filed: October 15, 2021
                                  [Unpublished]
                                 ____________

Before COLLOTON, SHEPHERD, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Angela Olson appeals after the district court1 revoked her supervised release
and sentenced her above the advisory Guidelines range to 27 months in prison. Her

      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
counsel has moved for leave to withdraw, and has filed a brief challenging the
sentence.

      After careful review of the record, we conclude that the district court did not
abuse its discretion in sentencing Olson, as it properly considered the 18 U.S.C.
§ 3553(a) factors; there was no indication that it overlooked a relevant factor, or
committed a clear error of judgment in weighing relevant factors, see United States
v. Miller, 557 F.3d 910, 915-18 (8th Cir. 2009) (substantive reasonableness of
revocation sentence is reviewed under deferential abuse-of-discretion standard); and
the sentence was below the statutory limit, see 18 U.S.C. § 3583(e)(3).

      Accordingly, we grant counsel’s motion to withdraw, and affirm.
                     ______________________________




                                         -2-